PER CURIAM.
It seems the defendant excepted to a ruling by which plaintiff was allowed to put in evidence, over its objection, an affidavit made by the defendant’s counsel, in which appears the statement that defendant opposed the placing of the action upon the short-cause calendar. This affidavit was not relevant or material to any question at issue. The purpose of the plaintiff in offering it in evidence must have been to prejudice the jury unduly against the defendant. It may have had the desired effect.
The judgment will therefore be reversed, and a new trial granted, with costs to appellant to abide the event.